                                                                                         filed
                                                                                 ■ • D''Tr'rT COURT
                        3n tlje ?Hniteb States IBigtrict Court
                                                                                         FO ^i! & £]t|
                        Jfor tlje ^outliern IBisitritt of Georgia ^
                                         prunsitoicfe IBiijisiiou                  • L-x. i. 0


              SHERETA D.PUGH,

                           Plaintiff,                          CIVIL ACTION NO.: 2:18-cv-56


                   V.



              MARSHALL BAKER; and JKS&K,INC.
              d/b/a/ MCDONALD'S,



                           Defendants.

                                                 ORDER


                  After an independent and de novo review of the entire

              record, the undersigned concurs with the Magistrate Judge's

              Report and Recommendation.        Dkt. No. 32.     No party to this case

              has filed any Objections.        Accordingly, the Court ADOPTS the

              Magistrate Judge's Report and Recommendation as the opinion of

              the Court.     The Court DENIES Defendants' Motions to Dismiss,

              dkt. nos. 5, 12, 21, 23.        Plaintiff's Second Amended Complaint

              is the operative pleading in this case.            Dk^. No. 33.

                   SO ORDERED, this |i /dky of                                     , 2019.



                                              HON. LISA^GGDBEY        rr-alUDGE,
                                              UNK^ED^TATES DISTRICT COURT
                                              SOUTHERN   DISTRICT   OF GEORGIA




A0 72A
(Rev. 8/82)
